FEDERAL INSURANCE COMPANY Endorsement No.: 10 Bond Number: NAME OF ASSURED: ZIEGLER LOTSOFF CAPITAL MANAGEMENT LLCINVESTMENT TRUST DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 2 & 3 in their entirety. This Endorsement applies to loss discovered after 12:01 a.m. on February 1, 2012. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: March 22, 2012 ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No: 11 Bond Number: NAME OF ASSURED: ZIEGLER LOTSOFF CAPITAL MANAGEMENT LLC INVESTMENT TRUST NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: Ziegler Lotsoff Capital Management, LLC Ziegler Lotsoff Capital Management Investment Trust Ziegler Lotsoff Capital Management L/S Credit Fund This Endorsement applies to loss discovered after 12:01 a.m. on February 1, 2012. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: March 22, 2012 ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1 FEDERAL INSURANCE COMPANY Endorsement No. 12 Bond Number: NAME OF ASSURED: ZIEGLER LOTSOFF CAPITAL MANAGEMENT LLCINVESTMENT TRUST REVISE ITEM 2. ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 2. in its entirety on the DECLARATIONS and substituting the following: ITEM 2. LIMITS OF LIABILITY-DEDUCTIBLE AMOUNTS: If "Not Covered" is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSEand any other reference to such INSURING CLAUSE in this Bond shall be deemed to be deleted. There shall be no deductible applicable to any loss under INSURING CLAUSE 1 sustained by any Investment Company. INSURING CLAUSE SINGLE LOSS LIMIT OF LIABILITY DEDUCTIBLE AMOUNT 1. Employee $ $ 2. On Premises $ $ 3. In Transit $ $ 4. Forgery or Alteration $ $ 5. Extended Forgery $ $ 6. Counterfeit Money $ $ 7. Threats to Person $ $ 8. Computer System $ $ 9. Voice Initiated Funds Transfer Instruction $ $ Uncollectible Items of Deposit $ $ Audit Expense $ $ Automated Telephone Transaction $ $ Telefacsimile Instruction Fraud $ $ 14. Unauthorized Signature $ $ 15. Claims Expense $ $ This Endorsement applies to loss discovered after 12:01 a.m. on February 1, 2012. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: March 22, 2012
